It is ordered that the last two sentences of the last full paragraph on page 2 of the opinion handed down March 3 be amended to read as follows: “And the power of the combination is made even greater by reason of the affiliation of some members of the National Federation of Textiles, Inc. — that being an organization composed of about one hundred textile manufacturers, converters, dyers, and printers of silk and rayon used in making women’s garments. Those members of the Federation who are affiliated with the Guild have agreed to sell their products only to those garment manufacturers who have in turn agreed to sell only to cooperating retailers.”